DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 01/03/2022 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites the limitation "the axis of symmetry" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The claim is further indefinite as it is unclear which line of symmetry is referred to as the cells are hexagonal there are 6 lines of symmetry, see image below, thus most lines passing through the center of the cell are lines of symmetry.   Additionally, it is unclear if the line of symmetry refers to the one for the Y-shaped unit or of the cell.  

    PNG
    media_image1.png
    878
    1214
    media_image1.png
    Greyscale






Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
Claim 3 is rejected as set forth above.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Hayashi et al. (US 2010/0244309), herein Hayashi.  Hayashi fails to teach requirement 2.  As seen in figure 3C reproduced below, the reference boundary wall does not meet the limitation.  The structure at the arrow labeled 1, is the same as that at the arrow labeled 2.  The arrow labeled 2 is where the imaginary straight line passing through the honeycomb central axis would be as required by the claim limitation.  The structure is reproduced in a blown up state below the picture.  In the blown up picture, a is the inner wall, d is the outer wall, leaving either f, b, c or e to be the reference wall.  However, c and e are the same thickness, Tout,  and b and f are the same thickness, Tin, thus the reference wall is not different in thickness from the three other walls excluding the inner and outer walls [0048, 0072-073, Fig. 3C].  Further, no teaching or suggestion was found to alter the structure to meet the claim limitation.

    PNG
    media_image2.png
    768
    1075
    media_image2.png
    Greyscale


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include honeycomb structures featuring hexagonal cells with central and outer/peripheral  areas having different cell wall thicknesses including: Hayashi et al. (US 2010/0244309), Tamai et al. (US 2014/0205794), Kato et al. (US 2015/0086748), and Nakatani (US 9447716 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784